DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (2014/0231118) in view of Kamarajugadda et al. (2017/0189669).
 	Koziol et al. discloses a coated nanotube electric wire comprising a carbon nanotube wire including one or more carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer coating the carbon nanotube wire, wherein a proportion of a sectional area of the insulating coating 2, [0092] coating layer thickness = .25 µm => coating layer diameter = 10 + .25 + .25 = 10.50 µm => coating layer sectional area = 86.6 µm2;  accordingly the proportion of coating layer sectional area/wire sectional area = 86.6/78.5 = 1.10), and wherein the coated carbon nanotube electric wire does not comprise a metal wire (re claim 1).  Koziol et al. also discloses that the sectional area of the carbon nanotube wire in the radial direction is between 0.03 mm2 and 80 mm2 (re claim 2).
 	Koziol et al. does not disclose the q value.  As disclosed (see application's publication, [0043]) and claimed, the q value relates to diameter of the carbon nanotube.  Paragraph [0030] of application's publication disclose the carbon nanotube (11a) having a diameter between 1.0 nm and 5.0 nm.  Kamarajugadda et al. discloses a carbon nanotube wire comprising carbon nanotubes, each having a diameter between 1.0 nm and 5.0 nm ([0038]).  It would have been obvious to one skilled in the art to modify the carbon nanotube of Koziol et al. to have the diameter taught by Kamarajugadda et al. to meet the required physical and electrical properties of the wire and the q value thereof.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Patel (2018/0057359).
 	Koziol et al., as modified, discloses the invention substantially as claimed including the material configuring the insulating coating layer being polypropylene.  As disclosed in the application's specification (application's publication, [0047]) polypropylene has a Young's modulus, YM, of 1.1 GPa.
 	Koziol et al. does not disclose the proportion of YM of the insulating coating layer with respect to the YM of the carbon nanotube wire being between 0.00001 and 0.5 or between 0.0005 and 0.1.
 	Patel discloses an invention relating to carbon nanotubes.  Patel discloses that carbon nanotubes possess a YM of 270-950 GPa is known in the art ([0001]).
 	It would have been obvious to one skilled in the art to use carbon nanotubes having a YM of 270-950 GPa for the carbon nanotubes of Koziol et al. to meet the specific use of the resulting wire, such as required strength, since carbon nanotubes possess a YM of 270-950 GPa is known in the art as taught by Patel. 
 	It is noted that the modified wire of Koziol et al. has a proportion of the YM of the material configuring the insulating coating layer with respect to the YM of the carbon nanotube wire being between 0.0005 and 0.1 (1.1/270 = 0.004).

1 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2014/0099852) in view of Kamarajugadda et al.
 	Guo et al. discloses a coated nanotube electric wire comprising a carbon nanotube wire including one or more carbon nanotube aggregates configured of a plurality of carbon nanotubes; and an insulating coating layer coating the carbon nanotube wire, wherein a proportion of a sectional area of the insulating coating layer in a radial direction with respect to a sectional area of the carbon nanotube wire in the radial direction is between 0.001 and 1.5 ([0030], wire diameter = 10 µm => wire section area = 78.5 µm2; [0048] insulation thickness = 1 µm => insulation diameter = 10+1+1 = 12 µm2 => insulation area = 113.1 µm2, therefore the proportion of the sectional area of the insulating coating layer in the radial direction with respect to the sectional area of the carbon nanotube wire in the radial direction is 113.1/78.5 = 1.44), and wherein the coated carbon nanotube electric wire does not comprise a metal wire.
 	Guo et al. does not disclose the q value.  As disclosed (see application's publication, [0043]) and claimed, the q value relates to diameter of the carbon nanotube.  Paragraph [0030] of application's publication disclose the carbon nanotube (11a) having a diameter between 1.0 nm and 5.0 nm.  Kamarajugadda et al. discloses a carbon nanotube wire comprising carbon nanotubes, each having a diameter between 1.0 nm and 5.0 nm ([0038]).  It would have been obvious to one .

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Dumee et al. (NPL, Characterization of Carbon Nanotube Webs and Yarns).
 	Dumee et al. discloses a carbon nanotube wire (yarn) having angle as claimed in claim 5 (Figs 3-5).  It would have been obvious to one skilled in the art to apply the teachings of Dumee et al. in the carbon nanotube wire of Guo et al. to meet the required physical and electrical properties of the same.

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Niwada et al. (JP 2011-108492).
 	Niwada et al. discloses a coated electric wire comprising an insulating coating layer (7) having a thickness deviation rate of greater than 80% (machine English translation, [0036], 90%).  It would have been obvious to one skilled in the art to provide the insulating coating layer of Guo et al. with a .

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. in view of Kamarajugadda et al. as applied to claim 1 above, and further in view of Smalley et al. (7150864).
 	Claim 9 additionally recites the proportion of the carbon nanotubes having two-layer structure with respect to all of the carbon nanotubes being equal to or greater than 50% by number.  Smalley et al. discloses a carbon nanotube wire including a plurality of carbon nanotubes (a rope of carbon nanotubes), wherein the proportion of the carbon nanotubes having two-layer (double-wall) structure with respect to all of the carbon nanotubes is equal to or greater than 50% by number (see claim 3 of Smalley, at least 30%).  It would have been obvious to one skilled in the art to modify the carbon nanotube wire of Koziol et al. to comprise 50% of two-layer carbon nanotubes with respect to the total number of the carbon nanotubes, as taught by Smalley et al., to meet the required strength and conductivity of the coated wire.

Response to Arguments
9.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that if Kamarajugadda and Koziol were combined, only a carbon nanotube wire with one or more metal wires as essential components could or would be obtained.  Examiner would disagree.  Koziol's coated carbon nanotube electric wire does not comprise a metal wire.  Koziol, [0088], discloses silver may  be (not positively) incorporated into the carbon nanotubes, but does not disclose the coated carbon nanotube electric wire comprising a metal wire.  Kamarajugadda is relied upon only to support the position of choosing a suitable diameter for the carbon nanotube in Koziol to meet the required physical and electrical properties of the coated wire; the fact that Kamarajugadda discloses a metal wire in his coated carbon nanotube electric wire would not exclude Kamarajugadda from combining with Koziol.
 	Applicant argues that Guo discloses the carbon nanotube structure 110 including a metal wire, [0028] and that if Kamarajugadda and Koziol were combined, only a carbon nanotube wire with one or more metal wires as essential components could or would be obtained.  Examiner would disagree.  First, Guo's coated carbon nanotube electric wire does not comprise a metal wire.  Guo, [0028], discloses that the carbon nanotube structure 110 can also include a support wire, 
 	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847